Citation Nr: 1529143	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  13-06 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a pulmonary disorder, to include chronic obstructive pulmonary disease (COPD) and emphysema, and to include as due to exposure to asbestos and/or herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1969.  
This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In the Veteran's February 2012 notice of disagreement, he requested a hearing before the Board; however, in a February 2013 VA Form 9, he withdrew such request.  

The Board notes that the scope of a pulmonary disorder claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record reflects complaints of breathing difficulties and diagnoses of COPD and emphysema.  The Board has characterized the issue on appeal accordingly.  


FINDINGS OF FACT

1. The Veteran's current pulmonary disorder (to include COPD and emphysema) was not manifested in service, or for many years thereafter.  

2. The Veteran's service records do not demonstrate that he was exposed to asbestos.

3.  The Veteran is presumed to have been exposed to herbicides due to his service in the Republic of Vietnam in 1966 and 1967; however, the record does not reflect that he served with the U.S. Army Chemical Corps, handling and spraying herbicide agents in Vietnam.  


CONCLUSION OF LAW

Service connection for a pulmonary disorder (to include COPD and emphysema) is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in March and October 2011, VA notified the Veteran of the information needed to substantiate his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates of awards.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  In a September 2012 statement, the Veteran advised VA that his private treatment records from Dr. R.W. (who purportedly made the initial diagnosis of his pulmonary disorder in the mid-1990s) and Dr. G.C. were unavailable because those providers were no longer in practice and the Veteran did not have copies of those records.  A September 2012 response from Kaiser Permanente indicates that private treatment records for the Veteran from 1986 to 1990 are unavailable because the Veteran was not seen during that period.  The RO did not arrange for a VA examination/opinion as to the claim decided herein because such was not necessary.  Absent any competent (medical) evidence suggesting that the Veteran had a related disease or injury in service, or that he was in fact exposed to asbestos and/or herbicide in service, an examination to secure a medical nexus opinion is not warranted.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection may be granted on a presumptive basis for certain chronic diseases if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  The Veteran's COPD and emphysema, however, are not diseases for which service connection may be granted on a presumptive basis (as chronic diseases under 38 U.S.C.A. § 1112).  

Claims involving asbestos exposure must be analyzed under VA administrative protocols.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  Although there is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has several guidelines for compensation claims based on asbestos exposure.  M21-1, VBA Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and Section H, Topic 29 (Dec. 13, 2005). 

Additionally, the Board must follow development procedures specifically applicable to asbestos-related claims.  Ashford v. Brown, 10 Vet. App. 120 (1997).  VA must determine whether military records demonstrate evidence of asbestos exposure during service, whether there was pre-service and/or postservice occupational or other asbestos exposure, and whether there is a relationship between asbestos exposure and the claimed disease.  

A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  Diseases associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  COPD and emphysema, however, are not among those diseases.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.307(d), 3.309(e).  However, the Veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Though Combee concerns radiation exposure rather than herbicide exposure, it applies by extension to cases such as this one which involve herbicide exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Veteran's STRs show complaints of a stuffed nose and cough in February through April 1966, which were diagnosed as an upper respiratory infection.  Notably, such complaints were prior to the Veteran's period of service in Vietnam.  His STRs (to include the January 1969 service separation examination) are negative with respect to any further complaints, treatment, findings, or diagnosis related to a pulmonary disorder (to include COPD and emphysema).  

Private treatment records from C.G., M.D., show that in April 2001, the Veteran was prescribed nasal spray.  In June 2001, the Veteran reported a history of COPD.  In January 2002, he reported that he had a cough since Thanksgiving, which was diagnosed as allergic rhinitis.  In October 2002, the Veteran reported that he works as an RV mechanic.  In August 2005, the Veteran was seen for a cold and dyspnea; chest X-rays were negative.  July 2005 and August 2006 pulmonary function tests suggested an obstructive disorder.  In November 2006, the Veteran was seen for chest congestion, cough, and nasal congestion, which was diagnosed as bronchitis.   August 2007 through October 2009 treatment records show an impression of stable COPD.  An October 2009 pulmonary function test suggested an obstructive disorder.  

Private treatment records from Kaiser Permanente and J.Y., M.D., a private physician, show that in February 2010 the Veteran was seen for continued post nasal drip that caused a cough.  A February 2010 chest X-ray revealed COPD.  In May 2011, when the Veteran was seen for acute exacerbation of COPD, a pulmonary function test was performed.  A December 2011 letter from Dr. J.Y. indicates that a May 2011 pulmonary function test showed severe obstruction due to emphysema.  

The Veteran submitted an American Journal of Industrial Medicine article, "Health Status of Army Chemical Corps Veterans Who Sprayed Defoliant in Vietnam," which examined the long-term health effects associated with herbicide exposure among U.S. Army Chemical Corps Veterans who handled and sprayed herbicides in Vietnam resulting in exposure to Agent Orange.  An internet article submitted by the Veteran from Vietnam Agent Orange Relief and Responsibility Campaign references the study published in the American Journal of Industrial Medicine.  

An internet article submitted by the Veteran from Cyber Sarge's website includes an Agent Orange Spray Map of the Vietnam War.  

A Yahoo news article submitted by the Veteran, "Agent Orange exposure tied to ills in Vietnam vets," indicates a new study showed that "Vietnam veterans who sprayed herbicides like Agent Orange decades ago in Vietnam are at an increased risk of developing...chronic breathing problems."

In an April 2012 statement, the Veteran indicated that his breathing problems began in the early 1980s, and that he had pneumonia in 1998 with worsening symptoms since.  

In the May 2015 appellant's brief, the Veteran's representative cites to medical literature from the Mesothelioma Center, which indicates that generally indicates that COPD is a lung disease that usually refers to chronic bronchitis and emphysema and can be due to smoking or environmental toxins like chemical fumes or exposure to asbestos.  

It is not in dispute that the Veteran has a pulmonary disorder, as diagnoses of COPD and emphysema are shown on private treatment records.  The Veteran asserts that his current pulmonary disorder is related to exposure to asbestos and/or herbicides in service.  

In first addressing the Veteran's alleged exposure to asbestos, the record reflects that the Veteran served in the Marine Corps from February 1966 to February 1969.  His service included approximately 1 year of foreign service in the Republic of Vietnam.  His records do not demonstrate that he was exposed to asbestos as a part of his duties.  Additionally, the Veteran's allegation regarding exposure to asbestos merely as a result of being housed in a Quonset hut or being exposed to brake dust (which he believes contained asbestos) as a truck driver is not the type of exposure that may be verified.  The Veteran has not submitted any evidence in support of his theory that the Quonset hut or brake linings on the truck he drove actually contained asbestos.  Pre-service and/or post-service records similarly do not demonstrate occupational or other asbestos exposure.  Even if the Veteran had been exposed to asbestos in service, mere exposure to a potentially harmful agent is insufficient for eligibility for VA disability benefits.  The medical evidence must show not only a currently diagnosed disability, but also a nexus, that is, a causal connection, between the current disability and any exposure to asbestos in service.  Hickson v. West, 12 Vet. App. 247 (1999).  In this case, no medical professional has related the Veteran's pulmonary disorder (to include COPD and emphysema) to any asbestos exposure in service, and the Veteran's assertion in this regard is not probative.  As a layperson, the Veteran is not competent to give a medical opinion on causation or aggravation of a complex medical condition such as a pulmonary disorder (to include COPD and emphysema).  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's representative cites to an excerpt from the Mesothelioma Center, which indicates that exposure to asbestos may cause COPD.  However, the Board finds that the excerpt is general in nature and does not address the specific facts of the Veteran's case.  Consequently, the Board finds the excerpt from the Mesothelioma Center lacks probative value.  Nevertheless, the Veteran has not submitted any evidence to establish that he was actually exposed to asbestos in service.  As there is no evidence of exposure to asbestos in service and no competent, probative evidence demonstrating that the Veteran's pulmonary disorder was related to asbestos exposure in service, service connection for a pulmonary disorder (to include COPD and emphysema) due to exposure to asbestos in service is not warranted.  

The Board next turns next to the Veteran's assertion that his pulmonary disorder (to include COPD and emphysema) is secondary to exposure to herbicide agents in service.  In this case, because the record reflects that the Veteran served in the Republic of Vietnam from December 1966 to December 1967, his in-service exposure to herbicides is conceded.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  However, even though it is presumed that the Veteran was exposed to herbicide agents while serving in Vietnam, in order for him to be entitled to presumptive service connection on the basis of that presumed herbicide exposure, the record must also establish that he has a disease to which this presumption applies.  Neither COPD nor emphysema is on the list of presumptive conditions associated with exposure to Agent Orange or other herbicides.  Rather, the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e), and he clearly is not.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997).  Therefore, it cannot be presumed he has COPD or emphysema as a result of exposure to herbicide agents.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

Notwithstanding the foregoing, the Veteran may still establish service connection with proof of actual direct causation.  See Combee, 34 F.3d at 1043-44; McCartt, 12 Vet. App. at 167.  "Of particular relevance to an analysis of medical evidence supporting such a nexus are factors such as whether a medical professional finds studies persuasive, whether there are other risk factors that might be the cause of the condition for which benefits are sought, and whether the condition has manifested itself in an unusual manner."  Polovick v. Shinseki, 23 Vet. App. 48, 53 (2009).  

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding chronic symptoms of a pulmonary disorder (to include COPD and emphysema) in service.  The STRs are absent any findings related to a chronic pulmonary disorder (to include COPD and emphysema).  Although a stuffed nose and cough were noted in February through April 1966 STRs (notably prior to the Veteran's service in Vietnam), the STRs reflect that such symptoms resolved and were not present on the service separation examination.  Thus, the STRs provide evidence against a finding of chronic symptoms of a pulmonary disorder (to include COPD and emphysema) in service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803 (7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the STRs as evidence contradictory to a Veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803 (7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  

The Board next finds that a pulmonary disorder (to include COPD and emphysema) was not diagnosed until many years after the Veteran's separation from service.  Even by the Veteran's own accounts, his breathing problems began in the early 1980s and his current pulmonary disorder was not diagnosed until the mid-1990s.  The lengthy interval between active service and the initial postservice clinical manifestation of his pulmonary disorder (to include COPD and emphysema) is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Finally, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  The Veteran has not - despite being afforded opportunities - provided either medical evidence and/or an opinion demonstrating a relationship between his current pulmonary disorder (to include COPD and emphysema) and his service.  The Board notes the American Journal of Industrial Medicine article (and other related internet articles) submitted by the Veteran which indicates a link between U.S. Army Chemical Corps Veterans who handled and sprayed herbicides in Vietnam and an elevated risk for chronic respiratory conditions.  However, service department records do not reflect that the Veteran was a member of the U.S. Army Chemical Corps in Vietnam, and he has not submitted evidence that shows he handled and sprayed herbicides in Vietnam.  His DD 214 reflects that he served in the U.S. Marine Corps as a motor vehicle operator.  Consequently, the Board finds the medical articles lack any probative value in this matter.  

While the Veteran is competent to report symptomatology (such as shortness of breath) he does not have the requisite medical expertise to provide a link between a current pulmonary disorder (to include COPD and emphysema) and service.  Indeed, a Veteran is competent to report observable symptoms, because this requires only personal knowledge, not medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  To the extent that the Veteran claims his current pulmonary disorder is related to service, as a layperson, he is not competent to offer an opinion regarding the etiology of a pulmonary disorder (such as COPD and emphysema), where there is an absence of a chronic in-service disease or even a factual basis of symptoms in service or for many years subsequent to service.  See Jandreau, 492 F.3d at 1377.  

In consideration of the foregoing, the Board concludes that the preponderance of the evidence is against the claim.  Since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  



ORDER

The appeal seeking service connection for a pulmonary disorder, to include COPD and emphysema, and to include as due to exposure to asbestos and/or herbicides, is denied.  




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals  

Department of Veterans Affairs


